Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in R. J. Saunders & Co., Inc. v. United States, 41 Cust. Ct. 346, Abstract 62253. The judgment entered therein stated that the matter be “remanded to a single judge to determine the proper dutiable value of the merchandise in the manner provided by law.”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), to be the proper basis for determining the value of the involved merchandise, and that such value is $5.40 per kilo, net packed, less 4 cents per kilo for ocean freight and insurance.
I further find such value to be the dutiable value of said merchandise.
Judgment will be entered accordingly.